Citation Nr: 0702391	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-38 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  The propriety of the severance of service connection for 
a right knee disorder.

3.  The propriety of the severance of service connection for 
a left knee disorder.

4.  The propriety of the severance of service connection for 
a right ankle disorder.

5.  The propriety of the severance of service connection for 
a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that denied entitlement to service connection for a 
low back disorder.  

This matter also comes before the Board from a September 2004 
rating decision that severed service connection for right and 
left knee and ankle disorders finding that there was clear 
and unmistakable error in a June 2, 2004, RO decision that 
granted service connection for these disabilities.  
Previously, in a June 14, 2004, decision, the RO found that 
clear and unmistakable error had been made by the RO in the 
earlier June 2004 decision that granted service connection 
for right and left knee and ankle disorders and proposed that 
service connection be severed under 38 C.F.R. § 3.105(d).

The veteran testified at a July 2006 hearing before a member 
of the Board.  Unfortunately, a written transcript of that 
hearing could not be produced.  In December 2006, the veteran 
was notified of the above problem and asked if he wanted 
another hearing.  Later in December 2006, the veteran 
notified the Board that he did not want another hearing.  
Accordingly, Board adjudication of this appeal may go forward 
without scheduling the veteran for another hearing.

The severance issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The preponderance of the evidence is against a finding 
that a low back disorder was present in service; that a 
current low back disorder is related to service; that 
arthritis of the lumbosacral spine manifest to a compensable 
degree within one year following separation from active duty; 
or that a low back disorder was caused or aggravated by 
service-connected shell fragment wounds to the lower 
extremities.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
military service or by a service connected disability and may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  See 38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2003, prior to 
the issuance of the rating decision being appealed, along 
with the subsequent notice provided in December 2003, and 
March 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
Likewise, written notice provided in March 2006 provided 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal as is now required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, VA 
has obtained and associated with the record the veteran's 
service medical records and service personnel records as well 
as his medical records from Immanuel Hospital, Dr. Daniel 
Steier, and the Omaha VA Medical Center.  In July 2003, May 
2004 and December 2005, VA obtained medical opinion evidence 
as to the origins of the veteran's low back disorder.  

The record also shows that Immanuel Medical Center and 
Ehrling Bergquist Hospital did not have any records of 
treatment of this veteran and Midwest Orthopedics did not 
reply to the RO's document request.  The veteran was notified 
of the unavailability of the above records in the most recent 
supplemental statements of the case, but has not provided any 
additional information to assist VA in obtaining the 
treatment records.

Lastly, the Board finds that adjudication of the current 
appeal may go forward without the veteran first being 
provided notice of the recent amendments to 38 C.F.R. § 3.310 
because such is not prejudicial error as these amendments 
essentially codified the United States Court of Appeals for 
Veterans Claims (Court) holding in Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless as there is no 
evidence that an error reasonably affects the fairness of the 
adjudication.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

The veteran contends that his current low back disorder was 
caused by a July 1968 in-service motor vehicle accident 
and/or caused by injuries sustained in combat while serving 
in the Republic of Vietnam.  In the alternative, it is 
alleged that the current low back disorder was caused by 
service-connected shell fragment wounds to the lower 
extremities.  It is requested that the veteran be afforded 
the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty during active 
military service or, if pre-existing such service, was 
aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  See 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted where 
disability is proximately due to or the result of already 
service-connected disability.  See 38 C.F.R. § 3.310.  
Service connection is also warranted when a service-connected 
disability aggravates a non-service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v. West, 
12 Vet. App. 307, 310-11 (1999).  The Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  See Evans v. West, 12 Vet. App. 22, 30 
(1999).  

With the above criteria in mind, the Board notes that while 
service medical records dated from July 1968 to September 
1968 and hospitalization records from Immanuel Hospital dated 
from July 1968 to August 1968 document the veteran's 
complaints and treatment following a motor vehicle accident, 
these records are negative for complaints, diagnoses, or 
treatment related to the low back.  Likewise, while service 
medical records show the veteran sustained shell fragment 
wounds to both legs while in combat in the Republic of 
Vietnam in May 1969, these records, which include the October 
1969 separation examination, are negative for complaints, 
diagnoses, or treatment for a low back disorder.

Post-service, while the March 1970 VA examiner noted that the 
veteran had a history of shell fragment wounds to his low 
back, the record first shows him being diagnosed with a low 
back disorder, specifically low back strain, at a July 2003 
VA examination.  Thereafter, the May 2004 VA examiner also 
diagnosed degenerative disc disease. 

As to the origins of the back disability, at a May 2004 VA 
spine examination which was held for the express purpose of 
ascertaining the origins of the back disability, the examiner 
opined, after a review of the record on appeal and an 
examination of the veteran, that the veteran's current back 
condition is less likely than not secondary to an automobile 
accident that occurred in 1968.  It was also noted at that 
time that the veteran reported that he did not start having a 
problem with low back pain until 2001 and he thought that it 
was caused by the problems he was having with his knees and 
ankles.  

At a December 2005 VA examination, which was held for the 
express purpose of ascertaining the origins of the back 
disability, the examiner opined, after a review of the record 
on appeal and an examination of the veteran, that the 
veteran's bilateral lumbar spine conditions were less likely 
than not caused as a result of his military service, nor were 
they likely to have been caused by or a result of his auto 
accident in 1968.

The above opinions are not contradicted by any other medical 
opinion of record.   Therefore, while the veteran as a combat 
veteran is competent to say what he saw and experienced while 
in military service, entitlement to service connection for a 
low back disorder on a direct basis must be denied because 
there is no medical evidence supporting the contention that 
there is a relationship between the current disability and 
events in service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  Moreover, given the length of time between the 
veteran's 1969 separation from active duty and first being 
diagnosed as having a low back disorder in 2003, there is no 
competent evidence of a continuity of symptomatology.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service.).  The presumptions found at 
38 C.F.R. Sections 3.307, 3.309 also do not help the veteran 
because the first diagnosis of arthritis is not found in the 
record until many years after his 1969 separation from active 
duty.  Therefore, in light of the foregoing, entitlement to 
service connection for a low back disorder must be denied on 
a direct and on a presumptive basis.

As to the secondary service connection claim, at a July 2003 
VA examination which was also held for the express purpose of 
ascertaining the origins of the back disability, the examiner 
noted, after a review of the record on appeal and an 
examination of the veteran, that it was possible for lower 
extremities problems to lead to lumbar problems.  The 
examiner opined, however, that this veteran's low back 
problem was not associated with his service-connected 
shrapnel wounds to his calves as there was no medical 
evidence to support the proposition of such a relationship.

The above opinion is not contradicted by any other medical 
opinion of record.  Accordingly, because the record does not 
include credible medical opinion evidence of a link between 
the veteran's current low back disorder and service-connected 
shell fragment wounds to the lower extremities, entitlement 
to service connection for a low back disorder must also be 
denied on a secondary basis. 

In reaching the above conclusions, the Board has not 
overlooked the veteran's written statements to the RO, his 
statements to VA and private physicians, his personal hearing 
testimony, or the statements from friends and family.  The 
Board acknowledges that lay witnesses are competent to 
describe experiences and symptoms that result therefrom, but 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the origins of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the lay 
statements addressing the origins of the veteran's current 
back disability are not probative evidence as to the issue on 
appeal and cannot be accepted, particularly in light of the 
medical opinions to the contrary.

The Board also considered the doctrine of reasonable doubt.  
Because the preponderance of the evidence, however, is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the veteran's claim of entitlement to 
service connection for a low back disability is denied.


ORDER

Service connection for a low back disorder is denied.


REMAND

The record clearly shows that the RO granted service 
connection for knee and ankle disabilities in a June 2004 
rating decision and that, later in June 2004, the RO proposed 
to sever those grants based on clear and unmistakable error.  
Specifically, there was a typographical error in medical 
opinion evidence that caused the granting of benefits sought.  
The veteran appealed the proposed severance, but during the 
course of the appeal, he was only provided information 
regarding his rights and responsibilities in appealing the 
initial claims of entitlement to service connection.

Therefore, as to the propriety of the severance of service 
connection for right and left knee and ankle disorders, a 
remand is required to provide the veteran with notice of the 
laws and regulations governing severance.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 U.S.C.A. § 5103(a); 
38 C.F.R. §§ 3.159, 19.9, 19.29, 19.31. 

Accordingly, these issues are REMANDED for the following 
actions:

1.  Provide the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation of the laws and regulations 
governing severance.  The corrective 
notice should, among other things, invite 
the veteran to submit any additional 
evidence or argument he has in his 
possession that may further his claims.  
Perform any development necessary based 
on response(s) received from the veteran.

2.  Thereafter, adjudicate the veteran's 
claims with respect to the propriety of 
severance.  Do not limit adjudication to 
entitlement to service connection.  If 
any of the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
must contain notice of all relevant 
actions taken on the claims and all 
applicable laws and regulations governing 
severance.  A reasonable period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


